Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00906-CV

                      AMERICAN HOME ASSURANCE COMPANY,
                                  Appellant

                                               v.

        Noela DE LOS SANTOS, Individually and as next friend of Kimberly A. Ruiz,
                                     Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 06-11-45222-CV
                       Honorable Richard C. Terrell, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. Costs of
court for this appeal are taxed against the parties who incurred them.

       SIGNED October 30, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice